Citation Nr: 0217301	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-24 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as a neck condition. 

2.  Entitlement to service connection for low back strain 
with degenerative changes claimed as a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1948 to 
February 1950, and from October 1950 to October 1951, and 
from January 1952 to May 1955.

Service connection is in effect for postoperative 
hemorrhoids and generalized trichophytosis.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran provided testimony at a personal hearing held at 
the RO in June 2001, a transcript of which is of record.



FINDINGS OF FACT

1.  There is no credible evidence of any neck or low back 
injury in service or chronic residuals thereof such as  
arthritis or other degenerative changes, in service or for 
many years after service.

2.  The veteran has a post-service history of repeated back 
and neck injuries of an industrial nature.

3.  Competent evidence of a nexus between a chronic current 
neck disorder including degenerative changes and service is 
not of record.

4.  Competent evidence of a nexus between a chronic current 
low back disorder including degenerative changes and service 
is not of record.



CONCLUSIONS OF LAW

1.  A chronic neck disorder including degenerative disc 
disease of the cervical spine, was not incurred in or 
aggravated by service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  A chronic low back disorder including low back strain 
with degenerative changes was not incurred in or aggravated 
by service and may not be so presumed. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files 
a substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that VA has met its duty to notify and 
assist in the veteran's case.  

A review of the record discloses that the veteran's service 
medical records have been requested and received by the RO, 
and such records appear to be intact.  Additionally, in 
multiple rating decisions, the statement of the case, and 
supplemental statements of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for a chronic neck and low back disorders 
including degenerative changes. 

Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These determinations were not returned 
by the United States Postal Service as undeliverable, and 
thus the veteran and his representative are presumed to have 
received these notifications. See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Also, in November 1999, the RO specifically reminded the 
veteran of what evidence he needed to submit to establish 
service connection for a neck and low back disorders.  The 
RO explained that the veteran needed medical evidence of the 
disabilities he was claiming, evidence of disability during 
service or within certain given times thereafter, and 
medical evidence from a qualified physician indicating a 
relationship between the current and service disabilities.  
In that correspondence, he was specifically informed that VA 
was responsible for obtaining certain evidence relating to 
VA and service care, and that in that regard, he was 
responsible for identifying any such avenues of pursuit that 
were needed.  He was also informed that he was to provide 
evidence with regard to his private care, including from the 
physician he had stated treated him.  Repeated attempts were 
undertaken to obtain VA evidence referenced by the veteran.

The veteran also provided testimony at a personal hearing at 
the RO in June 2001, a transcript of which is of record.  At 
that time, it was again clarified as to who was responsible 
for obtaining what evidence.

In October 2001, a detailed letter was sent to the veteran 
by the RO, with a copy to his representative, with regard to 
the VCAA and obligations with regard to the duty to assist 
as contemplated therein.  In response, in November 2001, the 
veteran reported in writing that he had no additional 
evidence to provide.  And in another response to the RO 
letter asking if he had additional information, in February 
2002 the veteran's representative requested in writing that 
the case be forwarded to the Board as there was no other 
supporting information available.

The Board finds that this fulfills the requirements of VCAA 
and specifically the judicial guidelines of cases such as 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) relating to 
specific identification by the RO to the veteran of 
respective responsibilities for obtaining given evidence in 
a case.

The Board has reviewed the facts of this case in light of 
the new VCAA regulations. As discussed above, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran and the changes 
articulated in the new legislation are less stringent.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992).


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Service connection 
for degenerative changes including disc disease and/or 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b) (2001).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the 
Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  See also Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).

Specifically, it remains the duty of the Board as the fact 
finder to determine credibility in any number of contexts, 
whether it has to do with testimony or other lay or other 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Lay individuals may not render medical conclusions, 
see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however , 
a lay statement may be made which relays the visible 
symptoms of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v, Derwinski, 1 
Vet. App. 466, 469 (1991), after which a decision must be 
made as to the credibility thereof in the context of 
probative medical evidence, see Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993).  In any event, the Board has the duty to 
assess the credibility and weight to be given the evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Original service medical records all appear to be in the 
file, and reflect no back injuries of any kind including 
involving the lumbar or cervical areas.  There is no 
reference to any injury experienced when carrying heavy 
cooking pots.  And on those occasions when the veteran 
experienced injuries, such as in May 1951 when an automobile 
in which he was a passenger was struck by an oncoming 
vehicle, or when he fell, including in January 1955 when he 
was described as "staggering drunk" in the barracks, and on 
another occasion when he was kicked by a horse, any injuries 
sustained did not involve his neck or back but rather his 
shoulder or leg and knee(s), and examinations at those times 
show no collateral back or neck injury.  Separation 
examinations were negative for history or clinical findings 
of any back or neck injury or residuals thereof including 
arthritis.

On the veteran's initial claim for compensation in 1958, he 
made no reference to neck or back disabilities.

On VA hospitalization in 1958 for unrelated problems, no 
back or neck complaints were noted. nor was there a history 
of back or neck injury or disability.

On VA hospitalization in November and December 1960 for 
spells of unconsciousness, there was no history of back or 
neck injury and no clinical findings of any back or neck 
disability.  Akinetic seizures, etiology unknown, was 
diagnosed.

On a VA Form 21-526 filed by the veteran for pension 
benefits in 1961 there was no mention of his having had any 
back or neck injury or residual disability as a result.  He 
cited jobs he had held since service as having included 
making cement pipe, as a shear operator for a plastic 
manufacturer and as a grave digger.  Another 1961 VA Form 
referred to his having been a laborer in 1959-1960 for 
another company.

On a VA examination in May 1961, the veteran did not note 
that he had any history of back or neck injury in or since 
service or that he had residual disability in either neck or 
low back areas.  On examination of his musculoskeletal 
system, there were no signs of any gross asymmetry, 
dysfunction or pathology.  There was no sign of tissue 
substance loss.  The various articulations and bones of his 
back and extremities were free from limitation of, and pain 
in, motion, and were without periarticular swelling 
tenderness or muscle spasms, there was no sign of muscle 
atrophy; and sensations were intact.  And although the 
veteran was complaining that he had experienced seizures, 
the neurological examiner noted that he coordinated his 
musculoskeletal system well. 

Correspondence is of record dated in 1966 relating to the 
veteran's having been hospitalized by VA in 1966 after an 
injury at work.  VA hospital report was later received from 
that period in 1966 which shows that the veteran had 
experienced acute low back pain when lifting a heavy weight 
at work on May 30.  He had been admitted to a facility in 
Illinois and then transferred to another in Mississippi 
where he said that he was told that he had "arthritis" of 
the back.  On examination, he had pain radiating down the 
back of the right leg to the knee and vague numbness in the 
leg, with tenderness over the L-5/S-1 area and some 
paraspinal muscle spasm.  Deep tendon reflexes were equal.  
Straight leg raising was questionable, 40 degrees on right 
and left.  X-rays were examined and said to be within normal 
limits.  It was concluded that the veteran had acute back 
strain and further VA hospitalization was not required.

The veteran filed a VA Form 21-526 in 1999 in which he 
stated that he had injured his neck and lower back in April 
1954 in service while carrying cook pots; that he had been 
seen in a VA facility in 1956 and 1958 for his back 
condition; and that he had been treated by a private 
physician, JR, M.D., from 1984-1991.

The RO sent correspondence to the veteran specifically 
indicating in detail what evidence was required to support 
his case for service connection, and detailing that VA was 
responsible for obtaining VA or military evidence and that 
he should seek private evidence.

A certification was received from the VA hospital where the 
veteran stated that he had been seen in 1956 and 1958 that 
there was no record of his having been seen there for back 
or neck disabilities during those times.

The veteran submitted copies of clinical records of care 
from JR, M.D., showing that in December 1989, the veteran 
had fallen when he slipped on some stripping solvent with 
which he was stripping floors, falling backwards.  He had 
not lost consciousness and was taken to a private facility 
by his supervisor.  He had pain in his neck, left shoulder, 
low back and both elbows.  Examination showed tenderness on 
palpation including of the posterior portion of the cervical 
spine and low back.  X-rays showed no cervical spine 
abnormalities.  CT scan of the brain was unremarkable.  The 
examination was felt to show possible cervical or upper 
thoracic spinal cord contusion but was said to also be 
somewhat bizarre and he showed signs of functional overlay.  
Further evaluations found cervical and lumbosacral sprain 
along with conversion reaction.  Because he continued to 
experience pain, therapy conducted thereafter into 1990 
included exercises, clinical records from which are in the 
file.

A report of another private evaluation in February 1990 is 
of record.  The veteran was noted to have been working at 
the Post Office stripping floors when he slipped and fell on 
his back, hitting his head on the floor.  It was noted that 
he had a history of prior back injury at work in 1988.  It 
was noted that prior cervical, thoracic and lumbar 
myelograms had been unremarkable.  He was complaining of 
weakness in his legs.  On examination, further testing was 
suggested although it was noted that there were decided 
nonorganic components to his complaints.  Nerve conduction 
study showed some abnormality with slightly slow motor 
findings suggesting peripheral neuropathy.  There was no 
sign of myopathy or evidence of lumbar radiculopathy. 

In July 1991, the private physician JR, M.D., again saw the 
veteran for low back complaints.  The veteran had been at 
work throwing out some trash and went to pick up the cover 
of a dumpster, which was quite heavy, when he felt a pop in 
his low back after which he had severe low back pain and 
bilateral lower extremity numbness.  He was admitted to the 
emergency room of the private facility.  Diagnosis was acute 
lumbosacral sprain.  X-rays showed moderate degenerative 
changes of the lumbar spine.

A report is of record from, JFG, D.O., in April 2000.  The 
veteran stated that he was having neck pain, a history which 
extended back to 1954 when he was lifting a heavy pot in the 
military.  He said the pot had been in the mess hall and was 
full; he said he had been placed in traction at the VA in 
1956.  He had done many jobs since then most recently at the 
Post Office from which he retired in 1991 due to neck 
problems.  About two weeks before the examination, he had 
been trying to start a lawnmower while working on the grass 
and started having pain and spasm in his neck radiating to 
the shoulder.

On examination, the veteran was found to have mild to 
moderate cervical degenerative changes, confirmed on X-rays, 
with degenerative disc disease at C-4/C-5 and C-5/C-6.  
Physical therapy was instituted.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 2001, of which a transcript is of 
record.  He stated that he had been in a car accident in 
1951, but had had no injuries to his back or neck.  Tr. at 
2-3.  He reported that he had experienced a back injury when 
lifting a heavy cook pot in Germany but they did not do 
anything for him in service and did not even take him to the 
dispensary.  Tr. at 3-4. He had had a fall in the barracks 
in 1951 in service but no treatment then.  Tr. at 4.  He 
reported that his first post-service care was at a VA 
facility in the early 1960's when he was seen for 
hemorrhoids and he asked about his neck.  Tr. at 4.  He said 
he had also gone to another VA facility but received no 
helpful care, so from 1963 until the early 1980's he treated 
himself by using bathtubs of hot water to his neck and back 
and using Tylenol.  Tr. at 5.  

The VA and private sources referenced as having treated the 
veteran have confirmed that no additional records are 
available relating to his care for the claimed disabilities.  
The veteran and his representative have also indicated in 
writing that no further evidence is available.


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is 
against the claim for service connection for chronic 
cervical or lumbar disabilities.  

The only evidence that the veteran experienced any neck or 
back injury was provided by the veteran himself in the 
context of treatment after post-service injuries many years 
after separation from service.  If there was any incident in 
1954 when he injured his neck or back when carrying a heavy 
cooking pot, there is no collateral evidence to show that 
this precipitated any chronic neck or low back disorder in 
or since service.  In any event, the clinical evidence 
clearly shows a number of post-service years when there were 
no neck or low back complaints, and clinical findings were 
negative during that time.

However, as documented in VA and private treatment records, 
after many years of working in a variety of laboring jobs, 
the veteran experienced several on-the-job injuries 
involving either his low back or neck.  He has more recently 
been shown to have degenerative changes in these areas 
attributed in part to trauma.  However, no medical opinion 
is of record which definitively associates any current low 
back or neck complaints or disabilities with any trauma of 
service origin.  That otherwise unsupported possibility is 
just noted in passing by one physician who was only 
repeating what the veteran had told him in the 1990's, many 
years after separation from service.  The Board is not bound 
to accept medical opinions which are based on a history 
supplied by the veteran, where that history is unsupported 
or based on inaccurate factual premises. Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. 
Brown, 6 Vet. App. 69 (1993).

The Board finds that while the veteran may be undoubtedly 
sincere in his belief that his service had some association 
with his current low back and neck problems, his allegations 
and testimony in that regard are simply not competent and 
not otherwise sustainable by the record.  The veteran is not 
trained or otherwise qualified to provide a medical opinion 
in that regard.  And there is no additional evidence to show 
that he had an inservice injury to either area, and/or that 
any current problem in the region of the neck or low back is 
in any way attributable to service.  Similarly, there is no 
corroborative evidence of any kind, nor is there any 
credible medical opinion to support a finding that 
degenerative changes involving either the low back or neck 
were present to a compensable degree within a year of 
separation from service, or that any such changes now 
present might be in any way otherwise attributable to any 
injury of inservice origin.

In light of the above, there is not an approximate balance 
of positive and negative evidence to which the benefit of 
the doubt standard can be applied; the preponderance of the 
evidence is against the claim of service connection for low 
back and neck disorders, and the veteran's appeal is denied, 
there being no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.



ORDER

Service connection for degenerative disc disease of the 
cervical spine, claimed as a neck condition is denied.

Service connection for low back strain with degenerative 
changes claimed as a low back condition is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

